Exhibit 8.1 SUBSIDIARIES OF BOXSHIPS INC. Name of Subsidiary Jurisdiction of Incorporation Ardal International Co. The Republic of the Marshall Islands Alaqua Marine Limited Republic of Liberia Tacita Oceanway Carrier Co. Republic of Liberia Aral Sea Shipping S.A. Republic of Liberia Amorita Development Inc. Republic of Liberia Efploias Shipping Co. Republic of Liberia Polyaristi Navigation Co. Republic of Liberia Lawry Shipping Ltd. The Republic of the Marshall Islands Rosetta Navigation Corp. Limited Hong Kong Triton Shipping Limited Hong Kong
